Scott, Judge,
delivered the opinion of the court.
This case comes up on a demurrer, and raises the question whether a foreign sovereign can sue in our courts. It seems to be now well settled in England that a foreign sovereign can sue in her courts both at law and in equity. In the case of Hullet & Co. v. The King of Spain, Lord Redesdale said: “I have no doubt but a foreign sovereign may sue in this country, otherwise there would be a right without a remedy. He sues here on behalf of his subjects, and if foreign sovereigns were not allowed to do that, the refusal might be a cause of war. (1 Dow & Clark, 175 ; The King of Spain v. Machado, 3 Con. Eng. Chan. 645; 1 Clark & Finnelly, 333; The Columbian Government v. Rothschilds, 2 Con. Eng. Chan. 48.)
Kings have been allowed to sue in the United States. In the *557case of the King of Spain v. Oliver, (1 Pet. C. C. R. 276,) the suit was entertained without question as to the right of a foreign sovereign to sue. So the case of the Republic of Mexico v. Arrangois and others (11 How. Prac. Rep. 1) was entertained by the courts of New York. In our courts, a writ in the name of the state of Indiana was brought and passed through all of them, without any question as to the right to do so. (Tagart v. State of Indiana, 15 Mo. 209.)
If the subjects of foreign governments will contract obligations or affect themselves with liabilities to their kings or princes, and afterwards migrate to the United States, there is' nothing in the nature of our institutions which shields them from their just responsibilities. While our government grants the rights and privileges of citizenship to all foreigners who are naturalized under our laws, there is neither policy nor justice in screening them from the civil liabilities which they have contracted with the government to which they were once subject. Our tribunals afford no assistance in the enforcement of the penal codes of foreign nations, nor would they aid despotic rulers, in the exercise of an arbitrary power, in making special and retrospective laws affecting foreigners residing here, who were once their subjects. But when laws have been made abroad, and debts have been contracted under those laws, there is no reason for refusing our assistance in their collection. Though foreign laws may be enacted by a power and in a way inconsistent with the spirit of our institutions, that is no reason why they should not be enforced against those who have incurred responsibilities in respect of them. Foreign nations have the same right to determine the form- of government most conducive to their happiness that we have, and to deny the validity of their laws, because they have not been made in a manner conformable to our notions of government, would be to destroy all comity among nations and introduce endless wars and quarrels. The averments in the petition show that by the laws of Prussia, the defendant’s intestate was indebted to his sovereign, and he should be made to answer for it.
*558It was maintained that this suit should have been brought in the courts of the United States, as the constitution of the United States expressly provides “that the judicial power shall extend to all cases between a state or the citizens thereof, and foreign states, citizens or subjects.”
The government of the United States being entrusted with the power of peace and war, it was necessary to invest it with authority to establish tribunals to which foreign states or subjects might resort for injuries sustained by the conduct of those residing within the limits of the United States. For the judgments of tribunals thus established, the United States would be responsible to foreign states. But if they, passing by the courts created by the general government for the redress of grievance's they may have sustained at the hands of citizens of the United States, will litigate their rights in courts for whose cotídúct the United States are not responsible, if they should be dissatisfied with the measure of justice meted to them by the courts, they have no cause of complaint against the federal government. The ready answer to any remonstrances made on that score, would be that there should have been a resort to the .tribunals established by the United States. The foreign prince has the right to resort to the courts of the general government -, this is a privilege the constitution and laws secure to him ; but he may renounce it like any other privilege, and litigate his rights in the state courts.
Whilst commentators on the constitution maintain that it is competent for congress to vest all of the judicial powers of the United States exclusively in tribunals of its own creation, it is nevertheless admitted that this has not been done, and that the state courts, in cases in which they had cognizance before the adoption of the federal constitution, may, concurrently with the courts of the United States, still entertain jurisdiction.
The state courts, undoubtedly, before the existence of the federal government, had cognizance of causes in which foreign states were plaintiffs. That jurisdiction remains, unless it has been taken away by the constitution and laws of the United *559States. The grant of judicial powers by the constitution, in some cases, is exclusive; in others, it is concurrent at the will of congress ; that is, congress may make it exclusive or concurrrent, as it seems best. In cases in which the state courts had cognizance before the adoption of the constitution of the United States, that jurisdiction remains unless it is taken away. Congress has conformed its action to this principle, and has suffered a portion of the judicial powers of the United States to be exercised by the state courts. - (1 Kent, 898 ; Story’s Comm. § 1784.) The jurisdiction, in cases of the character of that under consideration, has not been exclusively vested in the federal courts ; hence the state courts may still exercise jurisdiction in all such cases.
With the concurrence of the other judges,
the judgment will be reversed, and the cause remanded.